—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (McCaffrey, J.), dated May 1, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The trial court erred in granting summary judgment to the defendants. As the owners of the Roosevelt Field Shopping Mall where the subject accident allegedly occurred, the defendants had a nondelegable duty “to provide members of the general public with a reasonably safe premises, including a safe means of ingress and egress” (Thomassen v J&K Diner, 152 AD2d 421, 424; see, Richardson v Schwager Assocs., 249 AD2d 531, 532). Therefore, the defendants are vicariously liable for any negligence on the part of the workers they hired who allegedly created a hazardous condition in a mall walkway (see, June v Zikakis Chevrolet, 199 AD2d 907, 909; Thomassen v J&K Diner, supra, at 424). That being so, the defendants did not establish a prima facie case of entitlement to summary judgment. O’Brien, J. P., Altman, Luciano and Adams, JJ., concur.